People v Amorosano (2017 NY Slip Op 06288)





People v Amorosano


2017 NY Slip Op 06288


Decided on August 23, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 23, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
L. PRISCILLA HALL
BETSY BARROS
VALERIE BRATHWAITE NELSON, JJ.


2015-02744
 (Ind. No. 103/13)

[*1]The People of the State of New York, respondent,
vMichael Amorosano, appellant.


Del Atwell, East Hampton, NY, for appellant.
William V. Grady, District Attorney, Poughkeepsie, NY (Kirsten A. Rappleyea of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Dutchess County (Forman, J.), rendered March 5, 2015, convicting him of criminal possession of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's contention that counsel who represented him during the plea proceedings was ineffective for failing to move for a forfeiture hearing to contest the seizure of one of his vehicles (cf. Krimstock v Kelly, 306 F3d 40, 43) is not properly before this Court. By pleading guilty, the defendant forfeited appellate review of any claim of ineffective assistance of counsel during the plea proceedings that does not directly involve the plea bargaining process (see People v Buggsward, 138 AD3d 881, 882; People v Donovan, 133 AD3d 615; People v Moshier, 110 AD3d 832, 833; People v Silent, 37 AD3d 625, 625).
RIVERA, J.P., HALL, BARROS and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court